Citation Nr: 0844790	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-38 333	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of eligibility for VA death pension benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1975.  He died on February [redacted], 2004.  The appellant 
is seeking recognition as his surviving spouse.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in January 2008, when it was remanded for 
additional evidentiary development.  Such development having 
been accomplished, the matter is once again before the Board 
for further appellate review.

The appellant has raised the issue of her entitlement to 
accrued benefits based upon a claim for an earlier effective 
date for the award of VA pension benefits which had been 
filed by the veteran and remained pending at the time of his 
death.  This claim is referred to the RO for appropriate 
action upon the return of the claims file.


FINDINGS OF FACT

1.  The appellant did not maintain a common law marriage with 
the veteran prior to their official marriage.

2.  The appellant was not married to the veteran one year or 
more prior to the veteran's death, and no child was born of 
the marriage.


CONCLUSION OF LAW

The appellant may not be legally viewed as the veteran's 
surviving spouse for purposes of VA death pension benefits.  
38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50, 3.54(a) 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his death, the veteran had been in receipt of 
VA pension benefits.  The appellant is now seeking death 
pension benefits based upon her claimed status as the 
veteran's widow.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the appellant was informed of these elements with 
regard to the claim decided herein in a letter of August 
2005, prior to the most recent rating decision in the matter.  
She was notified of the regulatory provisions implementing 
the VA's statutory duties to notify and assist in the 
September 2005 Statement of the Case.

VA medical records have been obtained in support of the 
appellant's claim.  She has declined the opportunity to 
present sworn testimony in support of her claim.  She has 
also submitted multiple pieces of documentary evidence and 
written arguments in support of her claim.  We are satisfied 
that all relevant and obtainable evidence pertaining to the 
issues decided herein has been obtained.  All relevant 
records and contentions have been carefully reviewed.  Thus, 
the Board concludes that VA has satisfied its duties to 
notify and assist


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Death pension may be paid to a surviving spouse who was 
married to the veteran one year or more prior to the 
veteran's death, or, for any period of time if a child was 
born of the marriage or before the marriage, or, prior to 
certain delimiting dates not applicable here.  38 C.F.R. § 
3.54(a).  

The term 'surviving spouse' means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

The claims file contains a copy of a marriage certificate 
showing that the appellant married the veteran in an official 
ceremony performed at the VA Medical Center on March 25, 
2003.  As noted above, the veteran died February [redacted], 2004, 
less than one year after the official wedding ceremony.  

In this case, no child was born of the marriage, and the 
appellant does not contest that her official marriage to the 
veteran took place approximately eleven months prior to his 
death.  She asserts, however, that the couple had a Navajo 
wedding ceremony in 1997, that they were considered married 
in their community, and that their marriage should therefore 
be recognized as having occurred more than one year prior to 
the veteran's death.  In support of this assertion, she has 
submitted signed statements from a person who reportedly 
performed the wedding ceremony; five people who witnessed the 
ceremony; three people who recently attest to have known the 
couple to be husband and wife from August 1997; a copy of the 
text of the ceremony; a receipt showing the purchase of two 
pieces of diamond jewelry in 1997, which she asserts were 
their wedding rings; and a healthcare record showing that she 
was using the veteran's last name in 1998.  However, the 
record contains no contemporaneous evidence of a 1997 
marriage ceremony, and no official Navajo record of the 
ceremony, despite efforts to develop such evidence upon 
remand.  

The VA recognizes "marriages other than by ceremony," under 
certain circumstances.  38 C.F.R. § 2.305(a)(6).  Under 38 
C.F.R. § 3.1(j) a marriage must be valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(a).  Common law 
marriage is not recognized in Florida, where it appears that 
the appellant and the veteran have resided for the past 
several years.  FLA. STAT. § 741.21 (2000).  However, a 
marriage that is otherwise invalid under state law may be 
'deemed valid' for VA purposes if certain requirements are 
met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 
3.205(c), as interpreted by VAOPGCPREC 58-91 (June 17, 1991), 
published at 56 Fed. Reg. 50,151 (1991).  In its opinion, the 
VA General Counsel held that 38 U.S.C.A. § 103(a), in part, 
provides that where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The requirement of a marriage ceremony by a jurisdiction that 
does not recognize common law marriage constitutes a 'legal 
impediment' to such a marriage for purposes of that section.  
VAOPGCPREC 58-91 (June 17, 1991).  In Colon v. Brown, 9 Vet. 
App. 104 (1996), the United States Court of Appeals for 
Veterans Claims (Court) determined that in cases where there 
is an impediment to entering into a common-law marriage, if 
the appellant was unaware of the impediment, then an 
otherwise invalid common-law marriage could be deemed valid.  

In this case, the contemporaneous evidence is equivocal as to 
whether the veteran and his wife had a relationship which 
could be viewed as a common-law marriage prior to March 2003.  
For instance, although the appellant used the veteran's last 
name in 1998, apparently when seeking to have her emergency 
medical care covered by the veteran's medical insurance, she 
also has submitted copies of Social Security records showing 
that she used her previous married name, rather than the 
veteran's name when receiving benefits paid to her on his 
behalf in 2003 and 2004.

Perhaps the most persuasive contemporaneous evidence as to 
the couple's status prior to their official marriage in 2003 
consists of the medical reports generated by the Miami VA 
medical center when the veteran was hospitalized there in 
February and March 2003.  These records reveal that upon 
admission, the veteran told his physicians he had lived in 
Texas for three years and recently moved back to Miami in 
November 2002.  When it was determined that his cancer was 
terminal and that he required hospice care, he requested to 
"be discharged to his fiancée's home on hospice care."  
These records contradict the appellant's statements made in 
support of her current claim by indicating that the veteran 
had only recently moved to Miami, and that he described the 
appellant not as his wife, but as his fiancée in February 
2003, one month prior to their marriage of record.  Because 
these records are contemporaneous, the Board finds them to be 
more probative of the situation at the time than the 
appellant's more recent assertions made in support of a claim 
for monetary benefits.

The veteran reported on his April 2003 application for 
pension benefits that he had only been married once, and the 
appellant likewise reported no previous marriages on her 
application for VA death pension benefits.  However, review 
of the March 2003 marriage certificate shows that this was 
the veteran's third marriage, with the last marriage having 
ended in divorce in July 1997 and that this was the 
appellant's fourth marriage, with the last marriage ending in 
divorce in April 1995.  For a marriage to be deemed valid for 
purposes of authorizing the payment of VA death pension 
benefits, it must be shown that there were no impediments to 
the marriage, such as either party to the marriage not being 
legally free to marry.  Upon remand, the appellant was 
requested to submit documentation of all the previous 
divorces, so as to establish that both she and the veteran 
were in fact, legally free to marry each other.  She 
submitted copies of three divorce decrees reflecting each of 
her own previous divorces, but did not submit anything 
showing the veteran's prior divorces.  Thus, the record still 
does not contain evidence showing that the veteran was 
legally free to marry her.  

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim to establish 
herself as the veteran's surviving spouse for purposes of VA 
death pension benefits.  She has not persuasively shown that 
she maintained a common law relationship with the veteran 
prior to their official marriage in March 2003, or that the 
couple held themselves out as married to each other prior to 
March 2003, and she has not persuasively shown that the 
veteran was in fact, legally free to marry her prior to March 
2003.  The Board is therefore constrained to find that the 
appellant lacks the requisite status to claim death pension 
benefits under the law.  


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of eligibility for VA death pension benefits 
is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


